Exhibit 10.28

MARSH & McLENNAN COMPANIES, INC.

DIRECTORS’ STOCK COMPENSATION PLAN

January 1, 2009 Restatement



--------------------------------------------------------------------------------

MARSH & McLENNAN COMPANIES, INC.

DIRECTORS’ STOCK COMPENSATION PLAN

January 1, 2009 Restatement

 

  1. Purpose.

The Marsh & McLennan Companies, Inc. Directors’ Stock Compensation Plan is
intended to provide an incentive to members of the Board of Directors of Marsh &
McLennan Companies, Inc. who receive fees for their services, to remain in the
service of the Company and to encourage such Directors to acquire additional
stock ownership interests in the Company.

 

  2. Definitions.

(a) “Accounting Date” means June 1st of each Plan Year.

(b) “Annual Share Fee” shall mean, the number of shares of Common Stock payable
to each Director pursuant to Section 5(b) hereof, as shall be determined by the
Committee in its discretion.

(c) “Basic Fee” means the annual retainer specified in a dollar amount payable
to a Director during each Plan Year (at the rate in effect on the Accounting
Date of such Plan Year) for such Director’s services on the Board (exclusive of
the Annual Share Fee and of any amounts payable with respect to service on a
committee of the Board or other committee of Directors or for attendance at
Board or committee meetings).

(d) “Board” means the Board of Directors of the Company.

(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(f) “Code Section 409A” means Section 409A of the Code and the regulations and
other guidance issued thereunder.

(g) “Committee” means the Directors and Governance Committee of the Board.

(h) “Common Stock” means the common stock, par value $1.00 per share, of the
Company.

 

1



--------------------------------------------------------------------------------

(i) “Company” means Marsh & McLennan Companies, Inc., a Delaware corporation.

(j) “Deferral Election” has the meaning set forth in Section 5(d) hereof.

(k) “Deferred Shares” has the meaning set forth in Section 5(d) and including
any Dividend Equivalents credited thereon as described in Section 5(e) hereof.
In addition, “Deferred Shares” include converted phantom stock units held as of
June 1, 1995 by Directors pursuant to a deferral agreement or arrangement
between the Company and the Director.

(l) “Dividend Equivalents” has the meaning set forth in Section 5(e).

(m) “Director” means a member of the Board who receives fees for his or her
services.

(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(o) “Fair Market Value” on any given date means, except as otherwise provided in
Section 5(g) hereof, the average of the high and low prices of the Common Stock
on the New York Stock Exchange on the last trading day preceding such date.

(p) “Maximum Cash Compensation” means the aggregate amount payable to a Director
for such Director’s services on the Board (including any amounts payable with
respect to service on a committee of the Board or other committee of Directors
or for attendance at Board or committee meetings, but excluding (i) the Annual
Share Fee and (ii) the portion of the Basic Fee with respect to which shares of
Common Stock are issuable pursuant to Section 5(a) hereof).

(q) “Plan” means the Marsh & McLennan Companies, Inc. Directors’ Stock
Compensation Plan, as in effect from time to time.

(r) “Plan Year” means the twelve-month period commencing June 1st and ending on
the following May 31st.

 

  3. Administration of the Plan.

The Plan shall be administered by the Committee. The Committee shall adopt such
rules as it may deem appropriate in order to carry out the purpose of the Plan.
All questions of interpretation, administration, and application of the Plan
shall be determined by a majority of the members of the Committee, except that
the Committee may authorize any one or more of its members, or any officer of
the Company, to execute and deliver documents on behalf of the Committee. The
determination of such majority shall be final and binding in all matters
relating to the Plan. No member of the

 

2



--------------------------------------------------------------------------------

Committee shall be liable for any act done or omitted to be done by such member
or by any other member of the Committee in connection with the Plan, except for
such member’s own willful misconduct or as expressly provided by statute.

 

  4. Common Stock Reserved for the Plan.

The number of shares of Common Stock authorized for issuance under the Plan, as
adjusted pursuant to Section 6 hereof for events prior to May 15, 2003, is
1,500,000, including Deferred Shares, whether anticipated to be distributed as
shares or paid in cash, subject to further adjustment pursuant to Section 6
hereof for events subsequent to May 15, 2003. Shares of Common Stock delivered
hereunder may be either authorized but unissued shares or previously issued
shares reacquired and held by the Company.

 

  5. Terms and Conditions of Grants.

(a) Mandatory Portion of Basic Fee. On each Accounting Date each Director shall
automatically receive a number of shares of Common Stock with a Fair Market
Value on such Accounting Date equal to one-quarter (1/4) of his or her Basic Fee
payable during the Plan Year which commences on such Accounting Date. Such
shares of Common Stock (including fractional shares) shall be received in lieu
of the payment of cash in respect of one-quarter (1/4) of such Basic Fee and
shall be transferred on such Accounting Date in accordance with Section 5(f)
hereof, except to the extent that a Deferral Election shall be in effect with
respect to such shares or to the extent that Section 5(g) hereof applies.

(b) Annual Share Fee. On each Accounting Date, each Director shall automatically
receive an Annual Share Fee as additional annual compensation for such
Director’s services on the Board.

(c) Elective Portion of Maximum Cash Compensation. Each Director may elect that
a designated percentage (in increments of 10%) of his or her future Maximum Cash
Compensation be paid in shares of Common Stock. Such shares of Common Stock
(including fractional shares) shall be received in lieu of the payment of cash
in respect of the designated percentage of future Maximum Cash Compensation
payable for services rendered in the quarters ended
August 15th, November 15th, February 15th and May 15th, as the case may be. Such
shares of Common Stock shall be transferred in accordance with Section 5(f)
hereof, except to the extent that a Deferral Election shall be in effect with
respect to such shares or to the extent that Section 5(g) hereof applies. An
election hereunder shall be in the form of a document executed and filed with
the Secretary of the Company and shall remain in effect until the effectiveness
of any modification or revocation.

(d) Deferral Election. With respect to (i) the portion of the Basic Fee payable
in Common Stock under Section 5(a) hereof, (ii) the Annual Share Fee payable in
Common Stock under Section 5(b) hereof and (iii) the designated percentage of

 

3



--------------------------------------------------------------------------------

Maximum Cash Compensation payable in Common Stock under Section 5(c) hereof,
each Director may elect to defer the receipt (a “Deferral Election”) of all or
any portion of the shares of Common Stock otherwise transferable pursuant to
Section 5(f) hereof. In such event, there shall be credited to an account
maintained on behalf of such Director, as of the date on which shares would
otherwise be transferred hereunder, a number of Shares (“Deferred Shares”) equal
to the number of shares otherwise transferable.

A Deferral Election hereunder shall be in the form of a document established for
such purpose by the Committee that is executed by the Director and filed with
the Secretary of the Company prior to the time established by the Committee,
which in no event shall be later than the end of the calendar year preceding the
year in which the fees or compensation to which such election relates will be
earned. Any such election will remain in effect until so modified or revoked in
accordance with rules established by the Committee. With respect to director
fees or compensation already earned, deferral elections may be modified within
the sole discretion of the Committee subject to such conditions and restrictions
as the Committee determines are necessary or appropriate including, without
limitation, to comply with federal income tax law and rules. Notwithstanding
anything else in this Plan, the Committee may, in its sole discretion,
accelerate the distribution of Deferred Shares in cases of extreme emergency or
hardship; provided, however, that for any Deferred Shares under this Plan which
are subject to Code Section 409A, such distribution must comply with the
unforeseeable emergency or hardship provisions of Code Section 409A.

The Director shall elect (a) that Deferred Shares be distributed in a lump sum
or in annual installments (not exceeding 10), and (b) that the lump sum or first
installment be distributed on the tenth day of the calendar year immediately
following either (i) the year in which the Director ceases to be a Director of
the Company or (ii) the earlier of the year in which the Director ceases to be a
Director of the Company or a date designated by the Director; provided, however,
that any such election shall be subject to Section 5(g) hereof. Installments
subsequent to the first installment shall be distributed on the tenth day of
each succeeding calendar year until all of the Director’s Deferred Shares shall
have been distributed.

In the event the Director should die before all of the Director’s Deferred
Shares have been distributed, the balance of the Deferred Shares shall be
distributed in a lump sum to the beneficiary or beneficiaries designated in
writing by the Director, or if no designation has been made, to the estate of
the Director.

All lump sum distributions of Deferred Shares shall be in whole shares of Common
Stock, with cash to be paid in lieu of fractional shares. The number of shares
to be distributed on each installment date to a Director who has elected to
receive shares in annual installments shall be determined by multiplying the
number of Director’s remaining Deferred Shares by a fraction the numerator of
which is one and the denominator of which is the then remaining number of annual
installments (including the immediate installment); all such distributions shall
be in whole shares of Common Stock, with cash to be paid in lieu of fractional
shares for the final installment and fractional shares to be rounded to the
nearest whole number for all other installments.

 

4



--------------------------------------------------------------------------------

(e) Dividend Equivalents. Deferred Shares shall be credited with an amount equal
to the dividends which would have been paid on an equal number of outstanding
shares of Common Stock (“Dividend Equivalents”). Dividend Equivalents shall be
credited (i) as of the payment date of such dividends, and (ii) only with
respect to Deferred Shares credited to such Director prior to the record date of
the dividend. Deferred Shares held pending distribution shall continue to be
credited with Dividend Equivalents.

Dividend Equivalents so credited shall be converted into an additional number of
Deferred Shares as of the payment date of the dividend (based on the Fair Market
Value on such payment date). Such Deferred Shares shall thereafter be treated in
the same manner as any other Deferred Shares under the Plan.

(f) Transfer of Shares. All shares transferable pursuant to this Section 5(f)
will be so transferred unless the Director has made a Deferral Election pursuant
to Section 5(d) hereof, in which case only those shares that are not subject to
the Deferral Election will be so transferred.

Shares of Common Stock issuable to a Director under Sections 5(a) and 5(b)
hereof shall be transferred to such Director as of each Accounting Date. The
total number of shares of Common Stock to be so transferred under Section 5(a)
hereof shall be determined by dividing (w) one-quarter (1/4) of such Director’s
Basic Fee payable during the Plan Year commencing on such Accounting Date by
(x) the Fair Market Value of a share of Common Stock on such Accounting Date.
Shares of Common Stock issuable to a Director under Section 5(c) hereof shall be
transferred to such Director on August 31st, November 30th, February 28th and
May 31st of each Plan Year. The total number of shares of Common Stock to be so
transferred on each such date shall be determined by dividing (y) the product of
(1) the percentage specified by the Director pursuant to Section 5(c) hereof and
(2) the Director’s Maximum Cash Compensation payable for services rendered in
the quarter ending on August 15th, November 15th, February 15th or May 15th of
such Plan Year, as the case may be, by (z) the Fair Market Value of a share of
Common Stock on such date. The registrar for the Company will make an entry on
its books and records evidencing that such shares (including any fractional
shares) have been duly issued as of such dates; provided, however, that a
Director may in the alternative elect in writing prior thereto to receive a
stock certificate representing the number of whole such shares acquired plus
cash in lieu of any fractional shares.

(g) Change in Control. Upon a Change in Control, all Deferred Shares, to the
extent credited prior to the Change in Control, shall be paid immediately in
cash. For purposes of this Section 5(g), with respect to determining the cash
equivalent value of a Deferred Share, the Fair Market Value of such a Deferred
Share shall be deemed to equal the greater of (i) the highest Fair Market Value
per share at any time

 

5



--------------------------------------------------------------------------------

during the 60-day period preceding a Change in Control and (ii) the price of a
share of Common Stock which is paid or offered to be paid, by any person or
entity, in connection with any transaction which constitutes a Change in Control
pursuant to this Section 5(g).

For purposes of the Plan, a “Change in Control” shall have occurred if:

(i) any “person”, as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of Common Stock of the
Company), is or becomes the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing 50% or more of the combined voting power of the Company’s then
outstanding voting securities;

(ii) during any period of two consecutive years, individuals who at the
beginning of such period constitute the Board, and any new director (other than
a director designated by a person who has entered into an agreement with the
Company to effect a transaction described in clause (i), (iii), or (iv) of this
Section 5(g)) whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute at least a majority thereof;

(iii) the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than (A) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the combined voting power of the voting securities of
the Company or such surviving entity (or any parent of the Company or such
surviving entity) outstanding immediately after such merger or consolidation or
(B) a merger or consolidation effected to implement a recapitalization of the
Company (or similar transaction) in which no “person” (as herein above defined)
acquired more than 50% of the combined voting power of the Company’s then
outstanding securities; or

 

6



--------------------------------------------------------------------------------

(iv) the stockholders of the Company approve a plan of complete liquidation of
the Company or an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets (or any transaction having a similar
effect);

provided, however, that for any Deferred Shares under this Plan which are
subject to Code Section 409A, a “Change in Control” shall have occurred if:

(i) any “person”, as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of Common Stock of the
Company), or more than one person acting as a group is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding voting securities;

(ii) during any twelve-month period, individuals who at the beginning of such
period constitute the Board, and any new director whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least a majority of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute at least
a majority thereof;

(iii) there is consummated a merger or consolidation of the Company with any
other corporation, other than (A) a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving or parent entity) 50% or more of the
combined voting power of the voting securities of the Company or such surviving
entity (or any parent of the Company or such surviving entity) outstanding
immediately after such merger or consolidation or (B) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no “person” (as herein above defined) or more than one person acting as
a group acquired 50% or more of the combined voting power of the Company’s then
outstanding securities; or

 

7



--------------------------------------------------------------------------------

(iv) during any twelve-month period, any person or more than one person acting
as a group acquires all or substantially all of the Company’s assets (or any
transaction having a similar effect); provided that such assets have a total
gross fair market value equal to or more than 40% of the total gross fair market
value of all of the assets of the Company and its subsidiaries.

 

  6. Effect of Certain Changes in Capitalization.

In the event of any recapitalization, stock split, reverse stock split, stock
dividend, reorganization, merger, consolidation, spin-off, combination,
repurchase, or share exchange, or other similar corporate transaction or event
affecting the Common Stock, the maximum number or class of shares available
under the Plan, and the number or class of shares of Common Stock to be
delivered hereunder shall be adjusted by the Committee to reflect any such
change in the number or class of issued shares of Common Stock.

 

  7. Term of Plan.

The Plan shall remain in effect until all authorized shares have been issued,
unless sooner terminated by the Board.

 

  8. Amendment; Termination.

The Board may at any time and from time to time alter, amend, suspend, or
terminate the Plan in whole or in part.

 

  9. Rights of Directors.

Nothing contained in the Plan or with respect to any grant shall interfere with
or limit in any way the right of the stockholders of the Company to remove any
Director from the Board, nor confer upon any Director any right to continue in
the service of the Company as a Director.

 

  10. General Restrictions.

(a) Investment Representations. The Company may require any Director to whom
Common Stock is issued, as a condition of receiving such Common Stock, to give
written assurances in substance and form satisfactory to the Company and its
counsel to the effect that such person is acquiring the Common Stock for his own
account for investment and not with any present intention of selling or
otherwise distributing the same, and to such other effects as the Company deems
necessary or appropriate in order to comply with Federal and applicable state
securities laws.

(b) Compliance with Securities Laws. Each issuance shall be subject to the
requirement that, if at any time counsel to the Company shall determine that the

 

8



--------------------------------------------------------------------------------

listing, registration or qualification of the shares upon any securities
exchange or under any state or Federal law, or the consent or approval of any
governmental or regulatory body, is necessary as a condition of, or in
connection with, the issuance of shares hereunder, such issuance may not be
accepted or exercised in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained on
conditions acceptable to the Committee. Nothing herein shall be deemed to
require the Company to apply for or to obtain such listing, registration or
qualification.

(c) Nontransferability. Deferred Shares under the Plan shall not be transferable
by a Director other than by the laws of descent and distribution or pursuant to
a qualified domestic relations order as defined in the Code or Title I of the
Employee Retirement Income Security Act of 1974, as amended, or the rules
thereunder.

 

  11. Code Section 409A.

Deferred Shares under this Plan that were deferred before January 1, 2005 are
intended to the maximum extent possible to be exempt from the application of
Code Section 409A. To the extent that any such Deferred Shares deferred prior to
January 1, 2005 are or become subject to the application of Section 409A, and
with respect to Deferred Shares deferred on or after January 1, 2005, the Plan
is intended to comply with the requirements of Code Section 409A. The provisions
hereof shall be interpreted in a manner that satisfies the requirements of Code
Section 409A and the Plan shall be operated accordingly. If any provision of the
Plan or any term or condition of any Deferral Election would otherwise frustrate
or conflict with this intent, the provision, term or condition will be
interpreted and deemed amended so as to avoid this conflict. Notwithstanding
anything in the Plan to the contrary, if a Director is determined under rules
adopted by the Committee to be a “specified employee” within the meaning of Code
Section 409A(a)(2)(B)(i), payment hereunder shall be delayed to the extent
necessary to avoid a violation of Code Section 409A.

 

  12. Withholding.

The Company may defer making payments under the Plan until satisfactory
arrangements have been made for the payment of any Federal, state or local
income taxes required to be withheld with respect to such payment or delivery.

 

  13. Governing Law.

The Plan and all rights hereunder shall be construed in accordance with and
governed by the laws of the State of Delaware.

 

  14. Headings.

The headings of sections and subsections herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of the Plan.

 

9



--------------------------------------------------------------------------------

MARSH & McLENNAN COMPANIES, INC.

DIRECTORS’ STOCK COMPENSATION PLAN

ANNEX I

 

  1. Purpose.

Pursuant to resolutions adopted by the Board of Directors of Marsh & McLennan
Companies, Inc. on May 21, 1997, the Advisory Director program was discontinued
and, in recognition of such discontinuance, those nine Directors who, as of
May 20, 1997, had been receiving compensation for their services as members of
the Board (the “Designated Directors”) with the reasonable expectation that they
would participate in the Advisory Director program upon retirement from the
Board, were each granted 2,000 shares of Common Stock (together with additional
shares purchased with dividends as provided in Section 4 hereof, the
“Supplemental Grant Shares”) to be held in a custodial account controlled by the
Company for later delivery to the Designated Director. This Annex I to the
Marsh & McLennan Companies, Inc. Director Stock Compensation Plan (the “Plan”)
is intended to establish the terms and conditions under which the Supplemental
Grant Shares are to be held and administered by the Company and distributed to
the Designated Directors.

 

  2. The Plan.

This Annex I to the Plan is a supplement to and is part of the Plan, applicable
only to the Designated Directors (namely, Lewis W. Bernard, Robert F. Erburu,
Ray J. Groves, Richard S. Hickok, Richard M. Morrow, George Putnam, Adele Smith
Simmons, Frank J. Tasco and R.J. Ventres) and only with respect to the
Supplemental Grant Shares. The Plan, exclusive of this Annex I, is hereinafter
referred to as the “Basic Plan.” Unless otherwise specified herein or it is
clear from the context, the provisions of, including the definitions contained
in, the Basic Plan, as in effect from time to time, shall apply to this Annex I.

 

  3. Common Stock Reserved.

The Supplemental Grant Shares shall be included in the shares of Common Stock
authorized for issuance under the Plan pursuant to, and be subject to the
numerical limitation contained in, Section 4 of the Basic Plan. However, the
Supplemental Grant Shares to be delivered shall be exclusively previously issued
shares reacquired and held by the Company, i.e., treasury shares.

 

  4. Custodial Account; Distribution.

The Supplemental Grant Shares shall be held for each Designated Director in a
custodial account maintained by the Company. Cash dividends paid with respect to
Supplemental Grant Shares shall be used to purchase

 

1



--------------------------------------------------------------------------------

from the Company additional shares to be included in the Designated Director’s
account as additional Supplemental Grant Shares. Unless the Designated Director
has elected to defer distribution as provided in Section 5 hereof, and subject
to the provisions of Sections 6 and 7 hereof, the Supplemental Grant Shares
shall be distributed to the Designated Director (in whole shares of Common Stock
and cash in lieu of any fractional shares) on retirement from the Board on
attaining the age of 72 years, whichever shall be later (the “Normal
Distribution Date”).

 

  5. Deferral Election.

A Designated Director, independent of any election made under the Basic Plan
with respect to Deferred Shares, may elect to defer the receipt (a “Supplemental
Deferral Election”) of all or any portion of the Supplemental Grant Shares
otherwise distributable pursuant to Section 4 hereof by executing and filing
with the Secretary of the Company a document (the “Supplemental Deferral
Election Form”) as described below.

In such case, the Supplemental Grant Shares subject to the Supplemental Deferral
Election (the “Supplemental Deferred Shares”) shall continue to be held in a
custodial account maintained by the Company (and continue to be Supplemental
Grant Shares as defined in this Annex I to the Plan). Subject to provisions of
Sections 6 and 7 hereof, the Supplemental Deferred Shares shall be distributed
to the Designated Director as set forth in the Supplemental Deferral Election
Form. The Supplemental Deferral Election Form shall specify the percentage (in
increments of 10%, the minimum being 10% and the maximum being 100%) of the
Supplemental Grant Shares for which the Supplemental Deferral Election is being
made and that distribution of the Supplemental Deferred Shares shall occur
either in a lump sum on the tenth day of the calendar year next following the
Normal Distribution Date or in annual installments (in such number, not
exceeding ten, as the Designated Director shall elect) commencing on such tenth
day and continuing on the tenth day of each succeeding calendar year until all
of the Designated Director’s Supplemental Deferred Shares have been distributed.
Notwithstanding the foregoing provisions of this Section 5, the Committee may,
in its sole discretion, accelerate the distribution of Supplemental Deferred
Shares in cases of extreme emergency or hardship. A lump sum distribution of
Supplemental Deferred Shares shall be in whole shares of Common Stock, with cash
to be paid in lieu of fractional shares. The number of shares to be distributed
on each installment date to a Designated Director who has elected to receive
shares in annual installments shall be determined by multiplying the number of
the Designated Director’s remaining Supplemental Deferred Shares by a fraction
the numerator of which is one and the denominator of which is the then remaining
number of annual installments (including the immediate installment); except for
distributions being made to a book-entry account maintained for the Designated
Director which allows for fractional shares, all such distributions shall be in
whole shares of Common Stock, with cash to be paid in lieu of fractional shares
for the final installment and fractional shares to be rounded to the nearest
whole number for all other installments.

 

2



--------------------------------------------------------------------------------

  6. Death.

In the event the Designated Director should die before all of his or her
Supplemental Grant Shares have been distributed, all undistributed Supplemental
Grant Shares shall be distributed in a lump sum (in whole shares of Common Stock
and cash in lieu of any fractional shares) to the beneficiary or beneficiaries
designated in writing by the Designated Director, or if no designation has been
made, to the estate of the Designated Director. Any beneficiary designation in
effect with respect to the Basic Plan, as provided in Section 5(d) thereof,
shall be deemed to be a designation pursuant to this Section 6 as well, unless
the Designated Director has made a separate designation pursuant hereto.

 

  7. Change in Control.

Upon a Change in Control, the Supplemental Grant Shares shall be deemed to be
“Deferred Shares” under the Basic Plan with respect to the provisions of
Section 5(g) thereof, which section shall be deemed applicable to the
Supplemental Grant Shares.

 

  8. Nontransferability.

Until the Supplemental Grant Shares are delivered to the Designated Director,
such shares shall not be transferable other than by the laws of descent and
distribution or pursuant to a qualified domestic relations order as defined in
the Code or Title I of the Employee Retirement Income Security Act of 1974, as
amended, or the rules thereunder.

 

3